DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  missing colon “:”
Claim 1, line 7 recites: “…the airflow path, and the photocatalytic oxidation unit including”  There is a colon “:” missing after the word including.
Claim 19 is objected to because of the following informalities:  incorrect disposition of period “.”
Claim 19, lines 6-7 recite: “…disposed with the longitudinal axis substantially perpendicular to the airflow path.at least within the airflow path…”  The period “.” between the words “path” and “at” is incorrect.  
Claim 19 is objected to because of the following informalities:  grammatically incorrect sentence.
Claim 19, lines 5-7 recite: “…a photocatalytic oxidation unit disposed wherein the photocatalytic oxidation unit is disposed with the longitudinal axis substantially perpendicular to the airflow path…”  This sentence is grammatically incorrect.
For purposes of examination, examiner will interpret claim 19, lines 5-7 as reciting: “…a photocatalytic oxidation unit disposed with the longitudinal axis substantially perpendicular to the airflow path…

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “…wherein the filter compartment is disposed between the air intake and the photocatalytic oxidation device.”  There is no mention of a photocatalytic oxidation device previously in claim 1.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 18 as reciting: “…wherein the filter compartment is disposed between the air intake and the photocatalytic oxidation unit.”  
Claim 19 recites the limitation “…wherein the photocatalytic oxidation unit is disposed with the longitudinal axis substantially perpendicular to the airflow path...”  There is no mention of a longitudinal axis previously in claim 19.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 19 as reciting: “…wherein the photocatalytic oxidation unit is disposed with a longitudinal axis substantially perpendicular to the airflow path.”
Claim 20 is rejected because it depends on rejected claim 19.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Eide et al. (US Pat. Pub. No. 2018/0250431, hereinafter Eide).
In regards to Claim 1, Eide discloses an air purification device (#10, #200), comprising: 
a frame having an air inlet (#12, #204) and an air outlet (#232) (see figures 1 and 3 and paragraphs [0132]-[0137]); 
a fan assembly (#14, #206) configured to move air into the inlet (#12, #204), through an airflow path within an internal compartment of the frame, and out the outlet (#232) (see figures 1 and 3 and paragraphs [0132]-[0137] and [0146]); and 
a photocatalytic oxidation unit (#32, #216) disposed at least partially within the airflow path, the photocatalytic oxidation unit having a longitudinal axis that is transverse (perpendicular) to the airflow path, and the photocatalytic oxidation unit including (see figures 1 and 3):
 at least one photocatalytic cell panel (#38, #224 one or more active cell panels coated with photocatalytic material) extending along the longitudinal axis (see figures 1 and 3 and paragraph [0135]), 
one or more ultraviolet lamps (#40, #228) extending along the longitudinal axis and configured to emanate ultraviolet light toward the at least one photocatalytic cell panel (#224) (see figures 1 and 3 and paragraph [0136]), and 
a reflector (#44 UV radiation reflective surfaces) disposed within the photocatalytic oxidation unit (#32, #216) (see figures 1 and 3 and paragraph [0087]; Eide discloses that in various embodiments, UV radiation reflective surfaces (#44) are also incorporated into the treatment chamber in order to help reflect UV radiation emitted from the UV source and direct it towards the photocatalytic surface of one or more active panels within the treatment chamber. The UV reflective surfaces (#44) help to enhance or maximize the photocatalytic oxidation process within the treatment chamber  by directing stray or reflected UV radiation back toward a photocatalytic surface. The reflective surfaces (#44) may be configured to reflect UV radiation by being buffed, coated with a reflective material, or made of a material, such as aluminum, stainless steel, or certain types of plastics/polymers or other materials that are configured to reflect UV radiation or light. Since Eide makes operable incorporating the reflector (#44) in various embodiments within the treatment chamber, it is reasonably obvious, absent evidence to the contrary, to incorporate the reflector (#44) within the photocatalytic oxidation unit of treatment chamber (#32, #216) of figure 3 in order to help reflect UV radiation emitted from the UV source and direct it towards the photocatalytic surface of one or more active panels (#38, #224) within the treatment chamber (#32, #216).).
Examiner notes that paragraph [0032] of instant specification discloses that: “The medial reflector 146 is configured to reflect light from each of the ultraviolet lamps 150 so that the reflected light has a greater likelihood of impinging upon the photocatalytic surfaces of the cell panels 140.”  Therefore, since the UV reflecting surfaces (#44) of Eide are configured to help reflect UV radiation emitted from the UV source and direct it towards the photocatalytic surface of one or more active panels within the treatment chamber, it is considered obvious that the UV reflecting surface (#44) of Eide is substantially identical to the reflector as claimed by the applicant.
In regards to Claim 2, Eide discloses wherein the photocatalytic oxidation unit (#32, #216) comprises a first and second ultraviolet lamps (#228) extending along the longitudinal axis and configured to emanate ultraviolet light toward at the one photocatalytic cell panel (see figures 1 and 3 and paragraph [0136]).
Examiner notes that paragraph [0032] of instant specification discloses that: “The medial reflector 146 is configured to reflect light from each of the ultraviolet lamps 150 so that the reflected light has a greater likelihood of impinging upon the photocatalytic surfaces of the cell panels 140.”  Therefore, since the UV reflecting surfaces (#44) of Eide are configured to help reflect UV radiation emitted from the UV source and direct it towards the photocatalytic surface of one or more active panels within the treatment chamber, it is considered obvious that the UV reflecting surface (#44) of Eide is substantially identical to the medial reflector as claimed by the applicant.
Although Eide does not explicitly disclose wherein the medial reflector disposed between the first and second ultraviolet lamps, changing the location of the medial reflector to another location is a mere engineering design choice in order to obtain a desired end-result, such as for improved photocatalytic oxidation efficiency or for improved UV radiation reflection, is considered prima facie obvious, and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 3, Eide discloses wherein the first and second ultraviolet lamps (#228) are oriented so as to both lie along a plane that is substantially parallel to the at least one photocatalytic cell panel (#224) (see figure 3).
In regards to Claim 4, Eide discloses wherein the photocatalytic oxidation unit comprises first and second photocatalyst cell panels (#224) disposed on either side of the first and second ultraviolet lamps (#228) and each extending along the longitudinal axis (see figure 3).
In regards to Claim 5, Eide discloses wherein the first and second ultraviolet lamps (#228) are each positioned on a plane that is substantially parallel to the at least one photocatalytic cell panel (#224) (see figure 3).
In regards to Claim 9, Eide discloses wherein the photocatalytic oxidation unit (#32, #216) further comprises a frame, the frame including a first outer reflector positioned on an outer side of the first ultraviolet lamp and extending inwards toward the first ultraviolet lamp  (see figure 1 paragraphs [0085] and [0087]; Eide discloses treatment chamber (#32, #216) may be an area within the housing of the apparatus (#1, #200) or a specified chamber area.  The treatment chamber (#32, #216) is configured to carry out a photocatalytic oxidation process on the air/vapor mixture.  Within the chamber, there is a plurality of photocatalytic surfaces which may be part of one or more active panels (#38, #224).  In various embodiments, UV radiation reflective surfaces (#44), i.e. reflectors, are also incorporated into the treatment chamber (#32, #216), i.e. photocatalytic oxidation unit, in order to help reflect UV radiation (#42) emitted from the UV source (#40) and direct it toward the photocatalytic surface of one or more active panels (#38). The UV reflective surfaces 44 help to enhance or maximize the photocatalytic oxidation process within the treatment chamber 32 by directing stray or reflected UV radiation back toward a photocatalytic surface.).
Although Eide is silent in regards to wherein a first outer reflector is positioned on an outer side of the first ultraviolet lamp and extending inwards toward the first ultraviolet lamp, relocating/adjusting the position of a first outer reflector to be positioned on an outer side of the first ultraviolet lamp and extending inwards toward the first ultraviolet lamp is a mere engineering design choice in order to obtain a desired end-result, such as for maximizing the UV reflection towards the photocatalytic oxidation unit, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 13, Eide discloses wherein the photocatalytic oxidation unit is disposed with the longitudinal axis substantially perpendicular to the airflow path (see figure 3).
In regards to Claim 16, Eide discloses wherein the fan assembly is disposed downstream of the photocatalytic oxidation unit (see paragraph [0146]; Eide discloses that in various embodiments, the output passage may include an output fan or blower device to help force the treated air/vapor mixture into the closed or semi-closed environment from which the intake air may have originated.).
In regards to Claims 17-18, Eide discloses wherein the frame further comprises a filter compartment configured in size and shape for receiving a filter (see paragraphs [0054], [0064] and [0140]; Eide discloses wherein the contaminant containing air may be pulled or pushed by a blower through a filter that is designed to remove relatively large airborne particles such as dust, dander, pollen and other particles to help protect the interior of embodiments form the buildup of unwanted materials on the surfaces of fan motors, heating coils, ultraviolet bulbs, active cell panels or other surfaces.  In figure 1, a particle filter (#18) in the form of a mechanical air filter or an electronic air filter may be positioned before or after the blower device (#14).  Therefore, it is considered obvious, absent evidence to the contrary, that Eide may reasonably have within the frame (#216) a filter compartment configured in size and shape for receiving a filter after the air intake (#204) and the photocatalytic oxidation unit.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eide in view of Bae et al. (US Pat. Pub. No. 2018/0224134, hereinafter Bae).
In regards to Claim 14, Eide discloses the device as recited in claim 1, but is silent in regards to wherein the fan assembly comprises a centrifugal fan. 
However, Bae teaches a slim-type air processing device for the treatment of air.  The air processing device comprises a housing (#110), i.e. frame, an air suction part (#115a), i.e. air inlet, an air discharge part (#116), i.e. air outlet, a centrifugal fan (#120) for generating air flow so as to allow external air to be sucked into the interior of the housing (#110), through the air suction part (#115a), and an air processing part (#130) wherein air passing through air processing part is processed in a manner of at least air purification (see paragraphs [0038], [0048] and [0069]-[0070]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device as disclosed by Eide by substituting and known fan for another known fan, such as a centrifugal fan, as claimed by the applicant, with a reasonable expectation of success, as Bae teaches a slim-type air processing device for the treatment of air comprising a housing, an air suction part, an air discharge part, a centrifugal fan for generating air flow so as to allow external air to be sucked into the interior of the housing through the air suction part, and an air processing part, such that the centrifugal fan efficiently sucks outside air and passes the air through the air processing part for purifying the air before expelling the air back outside (see paragraphs [0038], [0048] and [0069]-[0070]).
In regards to Claim 15, Eide, in view of Bae, discloses the device as recited in claim 14.  Although Eide, as modified above, does not explicitly disclose wherein an axis of the centrifugal fan is substantially perpendicular to the airflow path, adjusting/changing the orientation of the centrifugal fan to a proper orientation is a mere engineering design choice and within one skilled in the art through routine experimentation in order to obtain a desired end-result, such as for improved airflow within the housing, is considered prima facie obvious, and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
Claims 6-8, 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eide in view of Gao, T. (CN105042709A, relied on machine translation, hereinafter, Gao).
In regards to Claims 6-8, Eide discloses the device as recited in claim 2, but fails to disclose wherein the medial reflector includes a base surface and an angled feature that extends from the base surface at an angle, wherein the angled feature has one or more apexes that extend along a direction transverse to the longitudinal axis, and wherein the one or more apexes of the angled feature extend along a direction that is substantially perpendicular to the longitudinal axis
However, Gao teaches a purification and disinfecting device of an air purifier (#200) which integrates purification and disinfection comprising a housing (#201), i.e. frame, having an air inlet (#202) and an air outlet (#203), first (#20) and second (#30) filter elements, wherein the second filter element (#30) has a secondary filter core having a photocatalyst filter core, a disinfection device (#100) comprising an ultraviolet lamp (#41), a reflector (#42), i.e. first outer reflector, and a fan (#205).  The photocatalytic filter core has a longitudinal axis and the ultraviolet lamp (#41) extends along the longitudinal axis, the ultraviolet lamp emanates ultraviolet light towards the photocatalytic filter core (#30) and the reflector (#42) is a medial reflector and includes a base surface and an angled feature that extends from the base surface at an angle, wherein the angled feature has one or more apexes that extend along a direction transverse to the longitudinal axis, and wherein the one or more apexes of the angled feature extend along a direction that is substantially perpendicular to the longitudinal axis (see figure 1 below and figure 3 below and paragraphs [0027]-[0028]).

    PNG
    media_image1.png
    633
    671
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    605
    616
    media_image2.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device as disclosed by Eide by having the medial reflector to include a base surface and an angled feature that extends from the base surface at an angle, wherein the angled feature has one or more apexes that extend along a direction transverse to the longitudinal axis, and wherein the one or more apexes of the angled feature extend along a direction that is substantially perpendicular to the longitudinal axis, as claimed by the applicant, with a reasonable expectation of success, as Gao teaches a purification and disinfecting device of an air purifier which integrates purification and disinfection comprising a housing having an air inlet and an air outlet, first and second filter elements, wherein the second filter element has a secondary filter core having a photocatalyst filter core, a disinfection device comprising an ultraviolet lamp, a reflector, and a fan, wherein the photocatalytic filter core has a longitudinal axis and the ultraviolet lamp extends along the longitudinal axis, whereby the ultraviolet lamp emanates ultraviolet light towards the photocatalytic filter core, and the reflector is a medial reflector and includes a base surface and an angled feature that extends from the base surface at an angle, wherein the angled feature has one or more apexes that extend along a direction transverse to the longitudinal axis, and wherein the one or more apexes of the angled feature extend along a direction that is substantially perpendicular to the longitudinal axis, thereby improving UV reflection within the housing and hence, improving device disinfection efficiency (see paragraphs [0027]-[0028]).
In regards to Claim 10, Eide discloses the device as recited in claim 9, but fails to disclose wherein the first outer reflector includes an apex that extends in a direction substantially parallel to the longitudinal axis.
However, Gao teaches a purification and disinfecting device of an air purifier (#200) which integrates purification and disinfection comprising a housing (#201), i.e. frame, having an air inlet (#202) and an air outlet (#203), first (#20) and second (#30) filter elements, wherein the second filter element (#30) has a secondary filter core having a photocatalyst filter core, a disinfection device (#100) comprising an ultraviolet lamp (#41), a reflector (#42), i.e. first outer reflector, and a fan (#205).  The photocatalytic oxidation unit (#100, #20, #30) further comprises a frame (#10) including a first outer reflector (#42) positioned on an outer side of the ultraviolet lamp (#41) and extends inwards toward the ultraviolet lamp (#41), and the first outer reflector (#42) includes an apex that extends in a direction substantially parallel to the longitudinal axis (see figure 1 and figure 3 below and paragraphs [0027]-[0028]).


    PNG
    media_image3.png
    608
    613
    media_image3.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device as disclosed by Eide by having the first outer reflector to include an apex that extends in a direction substantially parallel to the longitudinal axis, as claimed by the applicant, with a reasonable expectation of success, as Gao teaches a purification and disinfecting device of an air purifier which integrates purification and disinfection comprising a housing having an air inlet and an air outlet, first and second filter elements, wherein the second filter element has a secondary filter core having a photocatalyst filter core, a disinfection device comprising an ultraviolet lamp, a reflector, and a fan, wherein the photocatalytic oxidation unit further comprises a frame including a first outer reflector positioned on an outer side of the ultraviolet lamp and extends inwards toward the ultraviolet lamp, and the first outer reflector includes an apex that extends in a direction substantially parallel to the longitudinal axis, thereby improving UV reflection within the housing and hence, improving device disinfection efficiency (see paragraphs [0027]-[0028]).
In regards to Claim 11, Eide discloses wherein the frame further comprises a second outer reflector positioned on an outer side of the second ultraviolet lamp and extending inwards toward the first ultraviolet lamp  (see figure 1 paragraphs [0085] and [0087]; Eide discloses treatment chamber (#32, #216) may be an area within the housing of the apparatus (#1, #200) or a specified chamber area.  The treatment chamber (#32, #216) is configured to carry out a photocatalytic oxidation process on the air/vapor mixture.  Within the chamber, there is a plurality of photocatalytic surfaces which may be part of one or more active panels (#38, #224).  In various embodiments, UV radiation reflective surfaces (#44), i.e. reflectors, are also incorporated into the treatment chamber (#32, #216), i.e. photocatalytic oxidation unit, in order to help reflect UV radiation (#42) emitted from the UV source (#40) and direct it toward the photocatalytic surface of one or more active panels (#38). The UV reflective surfaces 44 help to enhance or maximize the photocatalytic oxidation process within the treatment chamber 32 by directing stray or reflected UV radiation back toward a photocatalytic surface.).
Although Eide is silent in regards to wherein a second outer reflector is positioned on an outer side of the second ultraviolet lamp and extending inwards toward the second ultraviolet lamp, relocating/adjusting the position of a second outer reflector to be positioned on an outer side of the second ultraviolet lamp and extending inwards toward the second ultraviolet lamp is a mere engineering design choice in order to obtain a desired end-result, such as for maximizing the UV reflection towards the photocatalytic oxidation unit, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 12, Eide discloses the device as recited in claim 11, but fails to disclose wherein the second outer reflector includes an apex that extends in a direction substantially parallel to the longitudinal axis.
However, Gao teaches a purification and disinfecting device of an air purifier (#200) which integrates purification and disinfection comprising a housing (#201), i.e. frame, having an air inlet (#202) and an air outlet (#203), first (#20) and second (#30) filter elements, wherein the second filter element (#30) has a secondary filter core having a photocatalyst filter core, a disinfection device (#100) comprising an ultraviolet lamp (#41), a reflector (#42), and a fan (#205).  The photocatalytic oxidation unit (#100, #20, #30) further comprises a frame (#10) including a reflector (#42) positioned on an outer side of the ultraviolet lamp (#41) and extends inwards toward the ultraviolet lamp (#41), and the reflector (#42) includes an apex that extends in a direction substantially parallel to the longitudinal axis (see figure 1 and figure 3 below and paragraphs [0027]-[0028]).


    PNG
    media_image3.png
    608
    613
    media_image3.png
    Greyscale

	
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device as disclosed by Eide by having the second outer reflector to include an apex that extends in a direction substantially parallel to the longitudinal axis, as claimed by the applicant, with a reasonable expectation of success, as Gao teaches a purification and disinfecting device of an air purifier which integrates purification and disinfection comprising a housing having an air inlet (#202) and an air outlet, first and second filter elements, wherein the second filter element has a secondary filter core having a photocatalyst filter core, a disinfection device comprising an ultraviolet lamp, a reflector, and a fan, wherein the photocatalytic oxidation unit further comprises a frame including a first outer reflector positioned on an outer side of the ultraviolet lamp and extends inwards toward the ultraviolet lamp, and the first outer reflector includes an apex that extends in a direction substantially parallel to the longitudinal axis, thereby improving UV reflection within the housing and hence, improving device disinfection efficiency (see paragraphs [0027]-[0028]).
Examiner notes that although Eide, as modified above, does not explicitly disclose another outer reflector and another ultraviolet lamp, such as a second outer reflector and a second ultraviolet lamp and extending inwards towards the second ultraviolet lamp, having a second outer reflector and a second ultraviolet lamp is a mere duplication of parts and is considered prima facie obvious to have in order to obtain a desired end-result, such as for improved disinfection efficiency within the housing, and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 19, Eide discloses an air purification device (#10, 200), comprising: 
a frame having an air inlet (#12, #204) and an air outlet (#232) (see figures 1 and 3 and paragraphs [0132]-[0137]); 
a fan assembly (#14, #206)  configured to move air into the inlet (#12, #204), through an airflow path within an internal compartment of the frame, and out the outlet (#232) (see figures 1 and 3 and paragraphs [0132]-[0137] and [0146]); and 
a photocatalytic oxidation unit (#32, #216) disposed at least partially within the airflow path, the photocatalytic oxidation unit having a longitudinal axis that is substantially perpendicular to the airflow path, and the photocatalytic oxidation unit having a longitudinal axis that is transverse to the airflow path, and including (see figures 1 and 3):
 at least one photocatalytic cell panel (#38, #224 one or more active cell panels coated with photocatalytic material) extending along the longitudinal axis (see figures 1 and 3 and paragraph [0135]), 
first and second ultraviolet lamps (#40, #228) extending along the longitudinal axis and configured to emanate ultraviolet light toward the at least one photocatalytic cell panel (#224) (see figures 1 and 3 and paragraph [0136]), and 
a medial reflector (#44 UV radiation reflective surfaces) disposed within the photocatalytic oxidation unit (#32, #216) (see figures 1 and 3 and paragraph [0087]; Eide discloses that in various embodiments, UV radiation reflective surfaces (#44) are also incorporated into the treatment chamber in order to help reflect UV radiation emitted from the UV source and direct it towards the photocatalytic surface of one or more active panels within the treatment chamber. The UV reflective surfaces (#44) help to enhance or maximize the photocatalytic oxidation process within the treatment chamber  by directing stray or reflected UV radiation back toward a photocatalytic surface. The reflective surfaces (#44) may be configured to reflect UV radiation by being buffed, coated with a reflective material, or made of a material, such as aluminum, stainless steel, or certain types of plastics/polymers or other materials that are configured to reflect UV radiation or light. Since Eide makes operable incorporating the reflector (#44) in various embodiments within the treatment chamber, it is reasonably obvious, absent evidence to the contrary, to incorporate the reflector (#44) within the photocatalytic oxidation unit of treatment chamber (#32, #216) of figure 3 in order to help reflect UV radiation emitted from the UV source and direct it towards the photocatalytic surface of one or more active panels (#38, #224) within the treatment chamber (#32, #216).).
first and second photocatalytic cell panels (#224) disposed on either side of the first and second ultraviolet lamps (#228) and each extending along the longitudinal axis (see figures 1 and 3 and paragraphs [0135]-[0136]).
Examiner notes that paragraph [0032] of instant specification discloses that: “The medial reflector 146 is configured to reflect light from each of the ultraviolet lamps 150 so that the reflected light has a greater likelihood of impinging upon the photocatalytic surfaces of the cell panels 140.”  Therefore, since the UV reflecting surfaces (#44) of Eide are configured to help reflect UV radiation emitted from the UV source and direct it towards the photocatalytic surface of one or more active panels within the treatment chamber, it is considered obvious that the UV reflecting surface (#44) of Eide is substantially identical to the medial reflector as claimed by the applicant.
Although Eide does not explicitly disclose wherein the medial reflector disposed between the first and second ultraviolet lamps, changing the location of the medial reflector to another location is a mere engineering design choice in order to obtain a desired end-result, such as for improved photocatalytic oxidation efficiency or for improved UV radiation reflection, is considered prima facie obvious, and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
	Eide fails to disclose wherein the medial reflector includes a base surface and an angled feature that extends from the base surface at an angle.
However, Gao teaches a purification and disinfecting device of an air purifier (#200) which integrates purification and disinfection comprising a housing (#201), i.e. frame, having an air inlet (#202) and an air outlet (#203), first (#20) and second (#30) filter elements, wherein the second filter element (#30) has a secondary filter core having a photocatalyst filter core, a disinfection device (#100) comprising an ultraviolet lamp (#41), a reflector (#42), i.e. first outer reflector, and a fan (#205).  The photocatalytic filter core has a longitudinal axis and the ultraviolet lamp (#41) extends along the longitudinal axis, the ultraviolet lamp emanates ultraviolet light towards the photocatalytic filter core (#30) and the reflector (#42) is a medial reflector and includes a base surface and an angled feature that extends from the base surface at an angle (see figure 1 below and figure 3 below and paragraphs [0027]-[0028]).

    PNG
    media_image2.png
    605
    616
    media_image2.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device as disclosed by Eide by having the medial reflector to include a base surface and an angled feature that extends from the base surface at an angle, as claimed by the applicant, with a reasonable expectation of success, as Gao teaches a purification and disinfecting device of an air purifier which integrates purification and disinfection comprising a housing having an air inlet and an air outlet, first and second filter elements, wherein the second filter element has a secondary filter core having a photocatalyst filter core, a disinfection device comprising an ultraviolet lamp, a reflector, and a fan, wherein the photocatalytic filter core has a longitudinal axis and the ultraviolet lamp extends along the longitudinal axis, whereby the ultraviolet lamp emanates ultraviolet light towards the photocatalytic filter core, and the reflector is a medial reflector and includes a base surface and an angled feature that extends from the base surface at an angle, thereby improving UV reflection within the housing and hence, improving device disinfection efficiency (see paragraphs [0027]-[0028]).
In regards to Claim 20, Eide, in view of Gao discloses the device as recited in claim 19, Gao further teaches wherein the angled feature has one or more apexes that extend along a direction transverse to the longitudinal axis (see figure 1 below and paragraphs [0027]-[0028]; Gao further teaches the reflector (#42) is a medial reflector and includes a base surface and an angled feature that extends from the base surface at an angle, wherein the angled feature has one or more apexes that extend along a direction transverse to the longitudinal axis.).

    PNG
    media_image4.png
    629
    671
    media_image4.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device as disclosed by Eide by having the medial reflector to include a base surface and an angled feature that extends from the base surface at an angle, wherein the angled feature has one or more apexes that extend along a direction transverse to the longitudinal axis, as claimed by the applicant, with a reasonable expectation of success, as Gao teaches a purification and disinfecting device of an air purifier which integrates purification and disinfection comprising a housing having an air inlet and an air outlet, first and second filter elements, wherein the second filter element has a secondary filter core having a photocatalyst filter core, a disinfection device comprising an ultraviolet lamp, a reflector, and a fan, wherein the photocatalytic filter core has a longitudinal axis and the ultraviolet lamp extends along the longitudinal axis, whereby the ultraviolet lamp emanates ultraviolet light towards the photocatalytic filter core, and the reflector is a medial reflector and includes a base surface and an angled feature that extends from the base surface at an angle, and wherein the angled feature has one or more apexes that extend along a direction transverse to the longitudinal axis, thereby improving UV reflection within the housing and hence, improving device disinfection efficiency (see paragraphs [0027]-[0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759